OFFICE COMMUNICATION

     The reply filed on 102/22/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):

     See attached Office Communication herein. 
     
      Applicant’s Amendment and Response to Election of Species Requirement, filed 02/24/2022, has been entered. 

        Claims 2, 3, 5-42, 44, 45-67 and 70-103 have been canceled. 

         Claims 1, 4, 43, 44, 68 and 69, have been amended. 

          Claims 104-117 have been added.

          Upon a review of the claims, there are ambiguities / inconsistencies of the current claims in terms of the claim numbering and pages 18-20 of the Remarks in the Election of Species. 
        
      37 CFR 1.121(c)(2)

      The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.

      For example,

     C) the recitation of active steps (xix) and (xxiv) of claim 4, wherein efficacy during or after 
          treatment is evaluated at least in part by (xix) detecting eGFR values, and 
         (xxiv) evaluating survival rates compared to controls and/or conventional AMBR or 
         CAMBR treatments do not appear to clearly recites or is limited to “wherein efficacy 
          during or after treatment is evaluated … ” and “evaluating survival rates …” .

      D)  where the transplant recipient if further treated with the recitation of 4(xxxiii) (a)-(j) OR 
             not further treated with these limitations;
      
      E)  the recipient is further treated with PJP (Pneumocystisjiroveci pneumonia) prophylaxis as    
            in claim 4 (xxxiv); 
            however the current claim does not recite 4(xxxiii);

      F)  if the transplant recipient experiences acute TCMR it is treated with a pulse steroid as in 
            claim 4 (xxxv); 
            however the current claim does not recite 4(xxxiii);


     G) not further treated with the limitations of claim 4 (xxxvi)(a)-(g); 
          however the current claim does not recite 4(xxxiii);

      I) the patient is evaluated according to claim 44 (vii). 
          applicant submits that (viii) to (x) are active steps; 
          however the current claim 44 recites clazakizumab is administered within about 1, 2 or 3       
          months of detecting signs of ABMR or CAMR, does not recite 4(xxxiii);
          the subject matter appears to be inconsistent;

     J) the subject is further treated with a least one other immunosuppressant or standard of care 
         of claim 44(xi)-(xii), see D) above; 
         however the current claim does not recite 44(xi)-(xii);

     K) the risks and treatments of claim 69 (vi)-(ix) are not included in the election of species is        
          acknowledged; 

      L) the methods include the species of claim 69 (xvi) and (xviii)-(xxii); 
          wherein the completement-related (NOTE: completement-related should be complement-
          related) conditions of claim 69 (xxxii) are ischemia-reperfusion injury (IRI) and acute-   
          phase conditions in which the host is confronted with a dramatic increase of damage-   
          and/or pathogen- 19Application No. 16/959,923Attorney Docket No. 01113-0017-00USassociated molecular patterns. IRI is a cause of ABMR/CABMR and 
           transplantation is an acute-phase condition with damage-associated molecular patterns. 
            however the current claim does not recite 69 (xviii)-(xxii);
            also, it is NOT clear whether applicant is electing a particular species or multiple   
            species,
            in turn, the election of species is ambiguous;

      In addition, applicant appears to be electing multiple species, applicant has not elected specific species.
 
      (D), where the transplant recipient is further treated with claim 4 (xxxii)(a)-(c) (azathioprine (a), calcineurin inhibitors (CNIs) (b), and mycophenolate mofetil (MMF) and/or mycophenoloic acid (MPA) (c));

       J) the subject is further treated with a least one other immunosuppressant or standard of care of claim 44(xi)-(xii), see D) above; 

        K) the risks and treatments of claim 69 (vi)-(ix) are not included in the election of species are acknowledged;  and

        L) the methods include the species of claim 69 (xvi) and (xviii)-(xxii); wherein the completement-related conditions of claim 69 (xxxii) are ischemia-reperfusion injury (IRI) and acute- phase conditions in which the host is confronted with a dramatic increase of damage- and/or pathogen-associated molecular patterns. 19 
         
     Applicant should elect a specific species or acknowledged that the species are obvious variants.

     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.

      Applicant should carefully review and amend the claims accordingly. 

    See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 25, 2022